           Case 2:20-cv-05465-JD Document 1 Filed 11/02/20 Page 1 of 16




                IN THE UNITED STATES DISTRICT COURT FOR
                 THE EASTERN DISTRICT OF PENNSYLVANIA
_______________________________________
TASHA DANTZLER-HOGGARD                  :
                                        :
                                        : CIVIL ACTION COMPLAINT NO.
               Plaintiff,               :
                                        : JURY TRIAL OF TWELEVE (12)
                                        : DEMANDED
      v.                                :
                                        :
TRANS UNION LLC                         :
                                        :
            Defendants.                 :
_______________________________________
                                 COMPLAINT

    NOW comes the Plaintiff, Tasha Dantzler-Hoggard (hereinafter the “Plaintiff”), through their

Counsel of record to make their allegations known against the Defendants by and through their

complaint that alleges the following:

                                   PRELIMINARY STATEMENT

    1.      This is an action for actual, statutory and punitive damages, costs, and attorney’s fees

pursuant to 15 U.S.C. §1681 et seq. (Federal Fair Credit Reporting Act)

                                    JURISDICTION AND VENUE

    2.      Jurisdiction of this Court is conferred by 15 U.S.C. §1681(p) and 28 U.S.C. §1331.

    3.      Venue in this District is appropriate under 28 U.S.C. §1391(b)(2) because a substantial

part of the events giving rise to the claim occurred here since Plaintiff resides in the Eastern District

of Pennsylvania. Additionally, venue is proper under 28 U.S.C. §1391(b)(1) due to the fact Trans

Union has a major corporate office in the Eastern District of Pennsylvania and thus resides in the

Eastern District of Pennsylvania. Additionally, when Trans Union sent Pennsylvania Higher

Education Assistant Agency D/B/A Fedloan Servicing the ACDV in regards to Plaintiff’s dispute



                                                   1
           Case 2:20-cv-05465-JD Document 1 Filed 11/02/20 Page 2 of 16




of the Pennsylvania Higher Education Assistant Agency D/B/A Fedloan Servicing account the

dispute response was sent by Pennsylvania Higher Education Assistant Agency D/B/A Fedloan

Servicing to Trans Union’s corporate office located in the Eastern District of Pennsylvania. Due

to the fact Plaintiff lives in Pennsylvania, their damages were suffered from in Pennsylvania. Thus,

venue is appropriate to Trans Union, LLC under 28 U.S.C. §1391(b)(2) because a substantial part

of the events giving rise to Plaintiff’s claim occurred in the Eastern District of Pennsylvania.

                                                PARTIES

   4.      Plaintiff is a natural person and is a citizen of Pennsylvania. At all relevant times to this

complaint Plaintiff has lived in the Eastern District of Pennsylvania. Plaintiff is a “consumer” as

that term is defined by 15 U.S.C. § 1681a(c).

   5.      Defendant, Trans Union, LLC, (hereinafter Trans Union) is a For-Profit Limited

Liability Company registered to do business in Pennsylvania and with a registered agent in

Pennsylvania. Defendant is a “consumer reporting agency,” as defined by 15 U.S.C. § 1681a(f)

and engaged in the business of assembling, evaluating, and disbursing information concerning

consumers for the purpose of furnishing consumer reports, as defined by 15 U.S.C. § 1681a(d) to

third parties. Based on information and belief, Trans Union’s main corporate office is located in

the Eastern District of Pennsylvania.

                                    FACTUAL ALLEGATIONS

   6.      Plaintiff incorporates by reference all the foregoing paragraphs as though the same

were set forth at length herein.

   7.      Plaintiff’s debt on Fedloan account # 6FD0**** and account # 6FD0**** arose from

student loans. The debt from these accounts was eliminated on or about 09/29/2016 which brought

them current with a $0 balance. Plaintiff’s debt obligation on Fedloan account # 6FD0**** and



                                                  2
          Case 2:20-cv-05465-JD Document 1 Filed 11/02/20 Page 3 of 16




account # 6FD0**** ceased to exist on or before 09/29/2016. Despite the debt related to Fedloan

account # 6FD0**** and account # 6FD0**** being fully eliminated on or before 09/29/2016,

Fedloan continued to report an erroneous pay status of Account 120 Days Past Due Date as of

10/20/2020.

   8.       TransUnion’s report dated 10/20/2020 reported Plaintiff’s Fedloan accounts with a

current “Pay Status: Account 120 Days Past Due Date” even though Plaintiff’s debt on this account

ceased to exist on or before 09/29/2016.

   9.      Although Plaintiff’s accounts had a zero balance, Plaintiff’s Trans Union report dated

10/20/2020 reported the “Pay Status: Account 120 Days Past Due Date”. It is impossible and

incorrect for accounts that are closed with a “0” balance to still be reporting as late as of

10/20/2020. Not only are the Fedloan accounts false on the face of the credit report but this

reporting is extremely misleading because it makes it look like the Plaintiff is still late on these

accounts that were previously brought to a zero balance.

   10.     As required by the Fair Credit Reporting Act, Plaintiff mailed a detailed and thorough

dispute letter to Trans Union disputing the erroneous current pay status of Account 120 Days Past

Due Date that Fedloan was reporting to Trans Union. Based on information and belief, Trans

Union sent an ACDV to Fedloan to alert them of Plaintiff’s dispute and give them the opportunity

to investigate Plaintiff’s dispute and correct or delete any incorrect data they were reporting to

Trans Union. Instead of correcting the erroneous historical pay status they were reporting to Trans

Union on Fedloan accounts # 6FD0**** and #6FD0****, Fedloan verified the inaccurate pay

status to Trans Union and continued to report a historical pay status to Trans Union instead of a

current pay status on Plaintiffs accounts with Fedloan. As a result of Plaintiff’s dispute, Fedloan

verified the current pay status of the accounts as accurate and instructed Trans Union to continue



                                                 3
           Case 2:20-cv-05465-JD Document 1 Filed 11/02/20 Page 4 of 16




to report an inaccurate pay status of “Pay Status: Account 120 Days Past Due Date”. As a result

of Fedloan’s unreasonable and lacking investigation, Trans Union continued to report the

inaccurate pay status on Plaintiff’s Trans Union Credit Report at the instructions of Fedloan.

Plaintiff’s latest Trans Union credit report dated 10/20/2020 is currently reporting the same

inaccurate pay status on the Fedloan accounts.

   11.     Based on information and belief, Trans Union has abandoned and been derelict in its

duties under the Fair Credit Reporting Act and has not conducted its own independent investigation

into Plaintiff’s dispute of the Fedloan accounts.

   12.     Trans Union did not follow reasonable procedures to assure maximum possible

accuracy and has been reporting false and inaccurate information even after it knew or should have

known the information was incorrect.

   13.     Fedloan did not provide a good faith and reasonable investigation into the disputed

current pay status on the accounts they report to Trans Union on Plaintiff. Fedloan investigation

was unreasonable and lacking because it failed to lead Fedloan to correct the inaccurate pay status

they were reporting to Trans Union on Plaintiff. A reasonable investigation would have discovered

they should be reporting the account to Trans Union as “was previously Account 120 Days Past

Due Date” or “Current, was previously Account 120 Days Past Due Date”. If the account had

been reported in either of these methods, it would have no longer been reviewed as a current past

due obligation and would have had much less of an impact on Plaintiff’s credit profile after two

years from the date the account balance was eliminated. Instead the Fedloan accounts are being

reported as a current past due obligation monthly.

   14.     Trans Union did not provide a good faith investigation into the disputed pay status of

the Fedloan accounts. Based on information and belief, Trans Union did nothing more than parrot



                                                    4
           Case 2:20-cv-05465-JD Document 1 Filed 11/02/20 Page 5 of 16




data from Fedloan in their investigation.

   15.     The Fedloan accounts are not only inaccurate, but also misleading, which the Third

Circuit has addressed. The Third Circuit has agreed with other circuits that even if information in

a report is technically correct, it may still be inaccurate if, through omission, it “create[s] a

materially misleading impression.” Seamans v. Temple University, 744 F.3d 853, 865 (3rd Cir.

2014) (quoting Saunders v. Branch Banking & Trust Co. of Va., 526 F.3d 142, 148 (4th Cir. 2008).

Further, the court in Seamans agreed that whether technically accurate information was

“‘misleading in such a way and to such an extent that [it] can be expected to have an adverse

effect’” is generally a question to be submitted to the jury. 744 F.3d at 865 (quoting Gorman v.

Wolpoff & Abramson, LLP, 584 F.3d 1147, 1163 (9th Cir. 2009)). See also Hillis v. Trans Union,

LLC, 969 F.Supp.2d 419, 421 (E.D. P.A. Sept 18, 2013) (agreeing that “inaccurate” information,

in the FCRA context, refers to information that either is factually incorrect or creates a misleading

impression).

   16.     Trans Union has a statutory duty to have reasonable procedures to assure maximum

accuracy. Their procedures regarding the reporting of current pay statuses are not assuring

accuracy, much less maximum accuracy. Trans Union’s lacking policies and procedures are

continuing to allow data furnishers such as Fedloan, to report historical pay statuses where a

current pay status is needed.

   17.     The reporting of this inaccurate payment status on Plaintiff’s credit report negatively

reflects upon the Plaintiff, their credit repayment history, their financial responsibility as a debtor

and their credit worthiness. The inaccurate pay status was furnished by Fedloan and reported by

Trans Union, misrepresenting the payment rating and/or status of Plaintiff’s accounts, and is




                                                  5
           Case 2:20-cv-05465-JD Document 1 Filed 11/02/20 Page 6 of 16




currently being reported and reflected upon Plaintiff’s most recent credit report, resulting in

lowering Plaintiff’s credit score and furthering and increasing Plaintiff’s damages.

   18.        Plaintiff’s credit reports, credit information and file formulated by Trans Union have

been viewed by current and potential credit grantors and extenders of credit, as indicated by

inquiries on each of their credit reports. The inaccurate information furnished by Fedloan and

reported by Trans Union is continuing to damage the Plaintiff’s credit rating as well as their credit

reputation.

   19.        As a result of Defendant, Trans Union’s conduct, Plaintiff has suffered great physical,

emotional and mental pain and anguish, all to Plaintiff’s great detriment and loss.

   20.        As a result of Defendant’s conduct, Plaintiff has suffered actual damages all to

Plaintiff’s great detriment and loss.

   21.        At all times pertinent hereto, Defendant was acting by and through their agents,

servants, and/or employees who were acting within the course and scope of their agency or

employment, and under the direct supervision and control of the Defendant herein.

   22.        At all times pertinent hereto, the conduct of the Defendant, as well as that of their

agents, servants and/or employees, was malicious, intentional, willful, reckless, and in grossly

negligent disregard for federal laws and the rights of the Plaintiff herein.

                                         CAUSES OF ACTION

   23.        Plaintiff incorporates by reference the foregoing paragraphs and footnotes as though

the same were set forth at length herein.

   24.        This suit is based upon the Defendant’s violations of the Fair Credit Reporting Act. All

causes of action were the producing causes of damages which Plaintiff has suffered.




                                                   6
           Case 2:20-cv-05465-JD Document 1 Filed 11/02/20 Page 7 of 16




                  COUNT I—VIOLATION OF THE FAIR REPORTING ACT

   25.     Plaintiff incorporates by reference the foregoing paragraphs and as though the same

were set forth at length herein.

   26.     This suit is brought against the Defendant as the damages made the basis of this suit

were caused by their violations of the FCRA. In all instances of violating the FCRA, Defendant

did so willfully and/or negligently. Under, 15 U.S.C. §1681n and §1681o, the Plaintiff is entitled

to recover actual damages, punitive damages, and reasonable attorneys’ fees.

15 U.S.C. §1681n, “Civil Liability for willful noncompliance” reads:

               (a) Any person who willfully fails to comply with any requirement
               imposed under this title with respect to any consumer is liable to that
               consumer in an amount equal to the sum of
               (1) any actual damages sustained by the consumer as a result of the
               failure or damages of not less than $100 and not more than $1000
               (2) such amount of punitive damages as the court may allow; and
               (3) in the case of any successful action to enforce any liability under
               this section, the costs of the action together with reasonable
               attorneys fees as determined by the court.


   And 15 U.S.C. §1681o, “Civil Liability for negligent noncompliance” reads:

               (a) Any person who is negligent in failing to comply with any
               requirement imposed under this title with respect to any consumer
               is liable to that consumer in an amount equal to the sum of:

               (1) any actual damages sustained by the consumer as a result of the
               failure; and
               (2) in the case of any successful action to enforce any liability under
               this section, the costs of the action with reasonable attorney’s fees
               as determined by the court.
                                    TransUnion’s FCRA Violations

   27.     Trans Union violated their duty under 15 U.S.C. §1681i(a)(1)(A) to conduct a good

faith investigation into Plaintiff’s notice of dispute. Plaintiff requested Trans Union to reinvestigate

the inaccurate reporting of the current pay status on their Fedloan accounts via detailed and



                                                   7
          Case 2:20-cv-05465-JD Document 1 Filed 11/02/20 Page 8 of 16




thorough dispute letter specifically disputing the inaccurate current “Pay Status: Account 120 Days

Past Due Date”.

   28.     The dispute was detailed, thorough and informed Trans Union of all the relevant

information regarding the inaccuracies of the accounts and provided enough information to show

the accounts were being reported inaccurately. A portion of the dispute letter is reproduced below.




                                                8
          Case 2:20-cv-05465-JD Document 1 Filed 11/02/20 Page 9 of 16




   29.     Trans Union did not conduct a good faith and reasonable investigation into Plaintiff’s

dispute. If they had, they would have discovered that Fedloan was reporting an incorrect historical

pay status to them instead of an accurate current pay status. All the information Trans Union

needed to determine this was in its own records and files. Based on information and belief, Trans

Union forsook its duties under the Fair Credit Reporting Act and has not conducted its own

                                                9
           Case 2:20-cv-05465-JD Document 1 Filed 11/02/20 Page 10 of 16




independent investigation into Plaintiff’s dispute of the Fedloan accounts. Trans Union simply

parroted data from an ACDV sent to it by Fedloan. Based on information and belief, Trans Union

did not place one call or send one email investigating Plaintiff’s dispute of the Fedloan account.

Trans Union simply regurgitated data from the ACDV.

   30.         The disputed accounts have a current pay status that is “Pay Status: Account 120 Days

Past Due Date” even though Trans Union is currently reporting Plaintiff’s accounts with a “$0”

balance. It is impossible for Plaintiff to make “$0” payments to bring the accounts current. With

this type of reporting, Plaintiff will never be able to bring the accounts current. A reproduction of

the inaccurate reporting is seen below.




         31.        Trans Union was notified and made aware of the specific issues from the dispute

  letter. It should have been easy for Trans Union to determine that the accounts were extremely

  inaccurate with the information that was provided.

         32.        Trans Union is allowing the data furnisher, Fedloan, to report historical data

within a data field for the current status of the account. When a current status code is used to

                                                  10
          Case 2:20-cv-05465-JD Document 1 Filed 11/02/20 Page 11 of 16




report historical data, the credit scoring algorithm’s treat the historical data as current data. The

effect is obvious. The erroneous status decreases the consumer’s credit worthiness by implying

that the consumer is currently late on an existing obligation. In other words, if Fedloan would have

reported Plaintiff’s Fedloan accounts as previously late on their loan—an accurate reporting,

Plaintiff would not be here today.

   34.     The fact that Trans Union is currently reporting inaccurate information on Plaintiff’s

credit profiles/credit reports to the best of Plaintiff’s information and belief, which are viewable

and have been viewed by third parties, is proof that Trans Union did not conduct a reasonable

investigation. If Trans Union would have thoroughly investigated the issues, they would have

determined that the accounts were paid off, with a “$0” balance and still reporting as if Plaintiff is

currently late and past due. If Trans Union had conducted a reasonable and good faith investigation

they would have corrected or deleted the Plaintiff’s accounts that are inaccurate and misleading.

      The section entitled “Procedure in case of disputed accuracy” under 15 U.S.C.

§1681i(a)(1)(a) reads:

           (a) Reinvestigations in case disputed information

            (1) Reinvestigation required

                   (A) In general-- Subject to subjection (f), if the completeness or accuracy of
                   any item of information contained in a consumer's file at a consumer reporting
                   agency is disputed by the consumer and the consumer notifies the agency
                   directly, or indirectly through a reseller, of such dispute, the agency shall, free
                   of charge, conduct a reasonable reinvestigation to determine whether the
                   disputed information is inaccurate and record the current status of the disputed
                   information, or delete the item from the file in accordance with paragraph (5),
                   before the end of the 30 day period beginning on the date on which the agency
                   receives the notice of the dispute from the consumer or reseller.
   And:

   15 U.S.C. §1681i(a)(5) reads:

               (5) Treatment of Inaccurate or Unverifiable Information

                                                 11
          Case 2:20-cv-05465-JD Document 1 Filed 11/02/20 Page 12 of 16




               (A)In general. If, after any reinvestigation under paragraph (1) of
               any information disputed by a consumer, an item of the information
               is found to be inaccurate or incomplete or cannot be verified, the
               consumer reporting agency shall-

                        (i)    promptly delete that item of information from the file
                               of the consumer, or modify that item of information,
                               as appropriate, based on the results of the
                               reinvestigation; and

                        (ii)   promptly notify the furnisher of that information that
                               the information has been modified or deleted from
                               the file of the consumer

    35.        Trans Union is currently violating 15 U.S.C. §1681e(b), by not following

reasonable procedures to assure maximum possible accuracy. If Trans Union was complying with

15 U.S.C. §1681e(b), it would place a filter or formula in its reporting system that would suppress

or block accounts with a zero balance from being reported with a current status of past due or late.

   36.        Plaintiff’s debt on the Fedloan accounts were fully eliminated, but Trans Union

continued to report the accounts with a late/past due status. If Trans Union had reasonable

procedures, they would not allow an account to report as though the account is currently past due,

with a “$0” balance. This simply makes no logical sense. Trans Union should be reporting the

accounts as “current” or was “previously past due” and not “past due.” These accounts are

reporting as though the Plaintiff is currently past due each month. With this type of reporting,

Plaintiff will never be able to make their account current. Trans Union lacks the procedures to

avoid such faulty reporting. Trans Union knows that these accounts were paid, however, they

continue to report a current status as past due.

     15 U.S.C. §1681e(b) reads as follows:

                 (a) Accuracy of the Report

                Whenever a consumer reporting agency prepares a consumer

                                                   12
          Case 2:20-cv-05465-JD Document 1 Filed 11/02/20 Page 13 of 16




                report it shall follow reasonable procedures as assure maximum
                possible Accuracy of the information concerning the individual
                about whom the report relates.

       37.     Trans Union has been on notice that reporting an account with a $0 balance and a

late status is not accurate. Trans Union was a co-defendant in Macik v. JPMorgan Chase Bank,

N. A., et al.: U.S. District Court for the Southern District of Texas, Galveston Division (Case

3:14-cv-44). Plaintiff’s Counsel filed suit against Transunion, Equifax and JPMorgan Chase bank

in Galveston, Texas, alleging that they were reporting her pay status as 90 days past due, with a

zero ($) balance, even though the account was paid off five years earlier. Macik lost a home loan

because the program that is used in determining eligibility specifically stated that her Chase

account was late two or more times in the last twelve months, even though the loan it was

referring to was paid in full five (5) years earlier.

       38.     The Macik jury determined that reporting an account with a $0 balance, and a

current late pay status, is not only inaccurate, but a willful violation of the FCRA. Trans Union

knows this because they were a co-defendant and had counsel present when the jury verdict was

rendered as well as receiving an ECF copy of the ruling. Even though this verdict was from an

outside circuit, Plaintiff cites it simply to show that this inaccurate reporting is an issue that not

only should be determined by a jury, but that, in fact, a jury has already returned a verdict on the

issue deeming this type of reporting as inaccurate and a willful violation of the FCRA.

                  Third Parties have viewed Plaintiff’s Trans Union Credit Report

    39.      The negative tradeline(s) reported by Fedloan on Plaintiff’s Trans Union Credit

report have been viewed by third parties all to the detriment and loss of the Plaintiff.

    40.      The following potential extenders of credit have reviewed Plaintiff’s Trans Union

Credit report and viewed the inaccurate Fedloan accounts on it:



                                                  13
             Case 2:20-cv-05465-JD Document 1 Filed 11/02/20 Page 14 of 16




              a. SYNCB/Sams on October 5, 2020;

              b. Bank of America on October 1, 2020;

              c. AllState on April 22, 2019;

              d. Progressive Insurance on June 15, 2020.

        41.     Plaintiff has suffered actual harm due to Trans Union still reporting the negative

tradeline provided by Fedloan on Plaintiff’s Trans Union report even though Trans Union was put

on notice of the inaccurate negative reporting through Plaintiff’s dispute letter.

        42.     The conduct of the Defendant was the direct and proximate cause, as well as, a

substantial factor in bringing about the serious injuries, damages and harm to Plaintiff that are

outlined above and, as a result, Defendant is liable to compensate Plaintiff for the full amount of

actual, statutory, compensatory and punitive damages, as well as, such other relief, permitted by

law.

       43.    Even after being put on notice through Plaintiff’s dispute letter, Fedloan continued to

report historical data within a data field for the current status of the accounts. When a current

status code is used to report historical data, the credit scoring algorithm’s treat the historical data

as current data. The effect is obvious. The erroneous status decreases the consumer’s credit

worthiness by implying that the consumer is currently late on an existing obligation. In other words,

if Fedloan would have reported Plaintiff’s Fedloan accounts as previously late on their loan—an

accurate reporting, Plaintiff would not be here today.

       44.             Fedloan willfully and negligently supplied the credit reporting agencies

with information about Plaintiff that was false, misleading, and inaccurate.

        45.            After receiving notice of Plaintiffs dispute, Fedloan willfully and

negligently failed to conduct a reasonable investigation of the inaccurate information that



                                                  14
           Case 2:20-cv-05465-JD Document 1 Filed 11/02/20 Page 15 of 16




Plaintiff disputed and continued reporting the inaccurate information to the credit bureaus.

       46.            By failing to conduct a reasonable investigation into Plaintiffs disputes,

Fedloan negligently violated § 1681s-2(b).

       47.            Alternatively, by willfully failing to conduct a reasonable investigation

Fedloan willfully violated § 1681s 2(b).

          Industry Guidelines cannot negate Defendant’s obligations under the FCRA

       49.     The Defendant cannot rely on their industry guidelines as a defense in this matter.

Please see EMILY COULTER, Plaintiff, v. CHASE BANK USA, N.A., Defendant.” We agree with

Plaintiff that Defendant may not use these guidelines as a defense here. Notably, Defendant does

not cite to any legal authority for the proposition that adherence to these industry guidelines shields

it from FCRA liability. (See ECF No. 86 at 15-16.) Indeed, the relevant case law plainly runs

counter to this argument. See, e.g., Florence v. Cenlar Fed. S&L, No. 16-587, 2018 U.S. Dist.

LEXIS 34151, at *20 (D. Nev. Mar. 1, 2018) (“industry guidelines—such as Metro 2—do not

establish the standards for accuracy under the FCRA.”); Burrows v. Experian Info. Sols., Inc., No.

16-6356, 2017 U.S. Dist. LEXIS 39845, at *21-22 (N.D. Cal. Mar. 20, 2017) (“FCRA does not

mandate compliance with Metro 2 or any other particular set of industry standards.”). EMILY

COULTER, Plaintiff, v. CHASE BANK USA, N.A., Defendant., No. CV 18-1538, 2020 WL

5820700, at *12 (E.D. Pa. Sept. 30, 2020)

    50.       The negative tradeline(s) reported by Fedloan on Plaintiff’s Trans Union Credit

report have been viewed by third parties all to the detriment and loss of the Plaintiff.

  51. Plaintiff has suffered actual harm due to Trans Union still reporting the negative

tradeline provided by Fedloan on Plaintiff’s Trans Union report even though Defendant was put

on notice of the inaccurate negative reporting through Plaintiff’s dispute letter.


                                                  15
          Case 2:20-cv-05465-JD Document 1 Filed 11/02/20 Page 16 of 16




  52.       The conduct of Defendant was the direct and proximate cause, as well as, a substantial

factor in bringing about the serious injuries, damages and harm to Plaintiff that are outlined above

and, as a result, Defendants are liable to compensate Plaintiff for the full amount of actual,

statutory, compensatory and punitive damages, as well as, such other relief, permitted by law.

                                  DEMAND FOR JURY TRIAL

  53.       Plaintiff demands trial by jury.

                                      PRAYER FOR RELIEF

   WHEREFORE, the Plaintiff seeks judgment in Plaintiff’s favor and damages against the

Defendants based on the following requested relief:

   a. Actual damages pursuant to 15 U.S.C. §1681;

   b. Statutory damages pursuant to 15 U.S.C. §1681;

   c. Punitive damages pursuant to 15 U.S.C. §1681;

   d. Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §1681n, §1681o; and

   e. Such other and further relief as may be necessary, just and proper.


Respectfully submitted,
BY: /s/ Matthew Weisberg                              BY: /s/ Gary Schafkopf
MATTHEW B. WEISBERG, ESQ                              GARY SCHAFKOPF, ESQ
WEISBERG LAW                                          SCHAFKOPF LAW, LLC
Attorney ID No. 85570                                 Attorney ID No. 83362
7 South Morton Ave. 19070                             11 Bala Ave
Morton, PA                                            Bala Cynwyd, PA 19004
610-690-0801                                          610-664-5200 Ext 104
Fax: 610-690-0880                                     Fax: 888-238-1334
DATED: 11-2-2020                                      DATED: 11-2-2020




                                                16
